Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
This communication is in response to the amendment filed on 04/01/2021. The Examiner acknowledges amended claims 6-11 and 13-18. Claims 1-5, 12, and 19 have been cancelled. Claims 6-11 and 13-18 are pending and claims 6-11 and 13-18 are allowed.  Claims 6 and 13 is/are independent. 

Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered and are persuasive. The rejection to the claims 6-11 and 13-18 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 6-11 and 13-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


performing iteratively in relation to the value of the parameter, for each iteration, either one of: 
if doubling of the point is viable: 
doubling of the point to produce a new value for the point; and 
performing a dummy operation; or 
otherwise, performing mixed addition on the point to produce a new value for the point; and transforming the point to affine coordinates,
wherein mixed addition on the point comprises performing addition on the value of the point at a particular iteration, in Jacobian projective coordinates, with the original value of the point, in affine coordinates, to produce the new value of the point in Jacobian projective coordinates.

Rather, Lambert discloses a cryptographic module capable of performing a Montgomery  method for scalar multiplication which involves doubling and adding with iteration, with dummy operations  [Lambert ¶ 7-10, 27-28].  However, Lambert does not disclose the features of claim 6 quoted above.
To this, Golic adds transforming the results of performing Montgomery method for scalar multiplication to affine coordinates [Golic ¶ 108]. Chabrier teaches to always use the best cost for doubling and adding, operations can be performed in mixed coordinates [Chabrier bottom half of Page 26]. Peeters teaches to transform the affine coordinates (Xg, Yg) of generator point G to Jacobian projective coordinate points. However, the combination of Lambert, Golic, Chabrier and Peeters does not teach the features of claim 6 quoted above.
For the reasons described above, the prior art of record does not disclose, with respect 
Claim 13 recites features analogous to the features of claim 6 and is also allowable for the same reasons as claim 6.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

.


	
	
	
	
	


Dependent claims 7-12 and 14-18 are allowed in view of their respective dependence from independent claims 6 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494